UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-51589 NEW ENGLAND BANCSHARES, INC. (Exact name of small business issuer as specified in its charter) Maryland 04-3693643 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 855 Enfield Street, Enfield, Connecticut (Address of principal executive offices) (Zip Code) (860) 253-5200 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.(See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filero Accelerated filer o Non-accelerated filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The Issuer had 6,156,676 shares of common stock, par value $0.01 per share, outstanding as of August 10, 2011. NEW ENGLAND BANCSHARES, INC. FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at June 30, 2011 (Unaudited) and March 31, 2011 1 Condensed Consolidated Statements of Income for the Three Months Ended June 30, 2011 and 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2011 and 2010 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures. 22 PART II: OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 24 Index Part I. FINANCIAL INFORMATION Item 1.Financial Statements. NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets (Dollars in thousands) June30, March31, ASSETS (Unaudited) Cash and due from banks $ $ Interest-bearing demand deposits with other banks Money market mutual funds 0 9 Total cash and cash equivalents Investments in available-for-sale securities, at fair value Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $5,597 as of June 30, 2011 and $5,686 as of March 31, 2011 Premises and equipment, net Other real estate owned Accrued interest receivable Deferred income taxes, net Cash surrender value of life insurance Identifiable intangible assets Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advanced payments by borrowers for taxes and insurance Federal Home Loan Bank advances Subordinated debentures Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, par value $.01 per share: 1,000,000 shares authorized; none issued 0 0 Common stock, par value $.01 per share: 19,000,000 shares authorized; 6,938,087 shares issued at June 30, 2011 and March 31, 2011 69 69 Paid-in capital Retained earnings Unearned ESOP shares, 181,515 shares at June 30, 2011 and March 31, 2011 ) ) Treasury stock, 781,411 shares at June 30, 2011 and March 31, 2011, at cost ) ) Unearned shares, stock-based plans, 35,984 shares at June 30, 2011 and March 31, 2011 ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (Unaudited) (In thousands, except per share amounts) Three Months Ended June 30, Interest and dividend income: Interest on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Interest on federal funds sold, interest-bearing deposits and dividends on money market mutual funds 29 22 Total interest and dividend income Interest expense: Interest on deposits Interest on advanced payments by borrowers for taxes and insurance 5 5 Interest on Federal Home Loan Bank advances Interest on subordinated debentures 25 68 Interest on securities sold under agreements to repurchase 47 69 Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on securities, net 62 48 Gain on sale of loans 22 0 Increase in cash surrender value of life insurance policies 88 89 Other income 71 78 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Advertising and promotion 99 Professional fees Data processing expense FDIC insurance assessment Stationery and supplies 42 74 Amortization of identifiable intangible assets Write-down of other real estate owned 48 Other real estate owned 20 38 Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ $ Earnings per share: Basic $ $ Diluted Dividends per share The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of fair value adjustments ) ) Accretion of securities, net 16 ) Gain on sales and calls of investments, net ) ) Writedown of other real estate owned 48 Provision for loan losses Gain on sale of loans, net ) 0 Loss on sale of other real estate owned 15 0 Change in deferred loan origination costs, net ) ) Depreciation and amortization Decrease in accrued interest receivable 47 53 Deferred income tax (benefit) expense 0 ) Increase in cash surrender value of life insurance policies ) ) Decrease in prepaid expenses and other assets Amortization of identifiable intangible assets Increase (decrease) in accrued expenses and other liabilities 53 ) Compensation cost for stock option plan 33 29 Compensation cost for stock-based incentive plan 34 34 Net cash provided by operating activities Cash flows from investing activities: Purchases of available-for-sale securities ) ) Proceeds from sales of available-for-sale securities Proceeds from maturities of available-for-sale securities Proceeds from sales of other real estate owned 0 Loan originations and principal collections, net ) ) Purchases of loans 0 ) Proceeds from sale of loans 0 Capital expenditures - premises and equipment ) ) Net cash provided by (used in)investing activities ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index NEW ENGLAND BANCSHARES, INC. AND SUBSIDIARY Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) (continued) Three Months Ended June 30, Cash flows from financing activities: Net increase in demand, NOW, MMDA and savings accounts Net increase (decrease) in time deposits ) Net increase in advanced payments by borrowers for taxes and insurance… Principal payments on Federal Home Loan Bank advances ) ) Net increase in securities sold under agreement to repurchase Purchase of treasury stock 0 ) Payments of cash dividends on common stock ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid (received) ) Loans transferred to other real estate owned The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index NEW ENGLAND BANCSHARES, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 – Nature of Operations New England Bancshares, Inc. (“New England Bancshares,” or the “Company”) is a Maryland corporation and the bank holding company for New England Bank (the “Bank”).The principal asset of the Company is its investment in the Bank.The Company was organized in 2005 in connection with the “second-step” mutual-to-stock conversion of Enfield Mutual Holding Company.For additional information regarding the second-step conversion, see note 1 to the notes to consolidated financial statements included in Part II, Item 8 of the Company’s Annual Report on Form 10-K.Reference is made to “New England Bancshares” or the “Company” for periods both before and after the second-step conversion. The Bank, incorporated in 1999, is a Connecticut chartered commercial bank headquartered in Enfield, Connecticut.The Bank’s deposits are insured by the FDIC.The Bank is engaged principally in the business of attracting deposits from the general public and investing those deposits primarily in residential real estate loans, commercial real estate loans, and commercial loans, and to a lesser extent, construction and consumer loans. NOTE 2 – Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and the instructions to Form 10-Q, and accordingly do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments necessary, consisting of only normal recurring accruals, to present fairly the financial position, results of operations and cash flows of the Company for the periods presented.In preparing the interim financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ significantly from those estimates.The interim results of operations presented are not necessarily indicative of the operating results to be expected for the year ending March 31, 2012 or any interim period. While management believes that the disclosures presented are adequate so as not to make the information misleading, it is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and notes included in the Company’s Form 10-K for the year ended March 31, 2011. The condensed consolidated balance sheet as of March 31, 2011 was derived from the Company’s audited financial statements, but does not include all the disclosures required by accounting principles generally accepted in the United States of America. 5 Index NOTE 3 – Earnings per Share (EPS) Basic EPS is computed by dividing income available to common stockholders by the weighted-average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity.As of June 30, 2011, 148,563 shares were anti-dilutive for the three month period, compared to 150,644 anti-dilutive shares for the three month period ended June 30, 2010.Anti-dilutive shares are stock options with exercise prices in excess of the weighted-average market value for the same period and are not included in the determination of diluted earnings per share.Unallocated common shares held by the Bank’s employee stock ownership plan are not included in the weighted-average number of common shares outstanding for purposes of calculating both basic and diluted EPS. Income Shares Per-Share (Numerator) (Denominator) Amount (In Thousands) Three Months ended June 30, 2011 Basic EPS Net income $ Dividends and undistributed earnings allocated to unvested shares (1 ) Net income and income available to common stockholders $ Effect of dilutive securities options Diluted EPS Income available to common stockholders and assumed conversions $ $ Three Months ended June 30, 2010 Basic EPS Net income $ Dividends and undistributed earnings allocated to unvested shares (2 ) Net income and income available to common stockholders $ Effect of dilutive securities options Diluted EPS Income available to common stockholders and assumed conversions $ $ NOTE 4 – Recent Accounting Pronouncements In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements.”The ASU requires disclosing the amounts of significant transfers in and out of Level 1 and 2 of the fair value hierarchy and describing the reasons for the transfers.The disclosures are effective for reporting periods beginning after December 15, 2009.The Company adopted ASU 2010-06 as of April 1, 2010.Additionally, disclosures of the gross purchases, sales, issuances and settlements activity in the Level 3 of the fair value measurement hierarchy will be required for fiscal years beginning after December 15, 2010. In March 2010, the FASB issued ASU 2010-11, “Scope Exception Related to Embedded Credit Derivatives.”The ASU clarifies that certain embedded derivatives, such as those contained in certain securitizations, CDOs and structured notes, should be considered embedded credit derivatives subject to potential bifurcation and separate fair value accounting.The ASU allows any 6 Index beneficial interest issued by a securitization vehicle to be accounted for under the fair value option at transition.At transition, the Company may elect to reclassify various debt securities (on an instrument-by-instrument basis) from held-to-maturity (HTM) or available-for-sale (AFS) to trading.The new rules are effective July 1, 2010.The Company is currently analyzing the impact of the changes to determine the population of instruments that may be reclassified to trading upon adoption. In April 2010, the FASB issued ASU 2010-18, “Effect of a Loan Modification When the Loan is Part of a Pool That is Accounted for as a Single Asset.” As a result of this ASU, modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. The amendments in this ASU are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. The amendments are to be applied prospectively. Early application is permitted. In July 2010, the FASB issued ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” This ASU is created to provide financial statement users with greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables. This ASU is intended to provide additional information to assist financial statement users in assessing the entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The amendments in this ASU are effective as of the end of a reporting period for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. In December 2010, the FASB issued ASU 2010-28, “Intangibles - Goodwill and Other.”This ASU is to addresses when to perform step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For public entities, the amendments in this ASU are effective for fiscal years, and interim periods beginning after December 15, 2010. In December 2010, the FASB issued ASU 2010-29, “Disclosure of Supplementary Pro Forma Information for Business Combinations.”This ASU addresses diversity in practice about the interpretation of the pro forma revenue and earnings disclosure requirements for business combinations.This ASU is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. In April 2011, the FASB issued ASU 2011-02, “A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.” This ASU provides additional guidance or clarification to help creditors determine whether a restructuring constitutes a troubled debt restructuring. For public entities, the amendments in this ASU are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption.As a result of applying these amendments, an entity may identify receivables that are newly considered impaired, and should measure impairment on those receivables prospectively for the first interim or annual period beginning on or after June 15, 2011.Additional disclosures are also required under this ASU.The Company is currently evaluating the impact of this ASU.The ASU is expected to cause more loan modifications to be 7 Index classified as TDRs and the Company is evaluating its modification programs and practices in light of the new ASU. In April 2011, the FASB issued ASU 2011-03, “Reconsideration of Effective Control for Repurchase Agreements.”The objective of this ASU is to improve the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.This ASU prescribes when an entity may or may not recognize a sale upon the transfer of financial assets subject to repurchase agreements.The guidance in this ASU is effective for the first interim or annual period beginning on or after December 15, 2011.Early adoption is not permitted. In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards.”The amendments in this ASU explain how to measure fair value.They do not require additional fair value measurements and are not intended to establish valuation standards or affect valuation practices outside of financial reporting.The amendments in this ASU are to be applied prospectively.For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. In June 2011, the FASB issued ASU 2011-05, “Presentation of Comprehensive Income.”The objective of this ASU is to improve the comparability, consistency, and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income.Under this ASU, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.An entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.An entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented.The amendments in this ASU should be applied retrospectively.For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. NOTE 5 – Stock-Based Incentive Plan At June 30, 2011, the Company maintained a stock-based incentive plan and an equity incentive plan.For the three months ended June 30, 2011 and 2010, compensation cost for the Company’s stock plans was measured at the grant date based on the value of the award and was recognized over the service period, which was the vesting period.The compensation cost that has been charged against income in the three months ended June 30, 2011 and 2010 for the granting of stock options under the plans was $33,000 and $29,000, respectively.During the three months ended June 30, 2011 and 2010, the Company granted 20,000 and 6,000 stock options, respectively. The compensation cost that has been charged against income for the granting of restricted stock awards under the plan for the three months ended June 30, 2011 and 2010 was $34,000 and $34,000, respectively. 8 Index NOTE 6 – Loans A summary of the balances of loans follows: June30, 2011 March31, 2011 (In thousands) Residential real estate: 1-4 family $ $ Home equity loans Commercial real estate Consumer loans Commercial loans Total loans Allowance for loan losses ) ) Net deferred loan fees Loans, net $ $ The Company has transferred a portion of its originated commercial real estate loans and commercial loans to participating lenders.The amounts transferred have been accounted for as sales and therefore not included in the Company’s accompanying consolidated balance sheets.The Company and participating lenders share ratably in any gains and losses that may result from a borrower’s lack of compliance with contractual terms of the loan.The Company continues to service the loans on behalf of the participating lenders and, as such, collects cash payments from the borrowers, remits payments (net of servicing fees) to participating lenders and disburses required escrow funds to relevant parties.At June 30, 2011 and March 31, 2011, the Company was servicing loans for participants aggregating $12.0 million and $13.1 million, respectively. NOTE 7 – Allowance for Loan Losses and Impaired Assets Analysis and Determination of the Allowance for Loan Losses.We maintain an allowance for loan losses to absorb probable losses inherent in the existing portfolio.When a loan, or portion thereof, is considered uncollectible, it is charged against the allowance.Recoveries of amounts previously charged-off are added to the allowance when collected.The adequacy of the allowance for loan losses is evaluated on a regular basis by management.Based on management’s judgment, the allowance for loan losses covers all known losses and inherent losses in the loan portfolio. Our methodology for assessing the appropriateness of the allowance for loan losses consists of specific allowances for identified problem loans and a general valuation allowance on the remainder of the loan portfolio.Although we determine the amount of each element of the allowance separately, the entire allowance for loan losses is available for the entire portfolio. Specific Allowances for Identified Problem Loans.We establish an allowance on identified problem loans based on factors including, but not limited to:(1) the borrower’s ability to repay the loan; (2) the type and value of the collateral; (3) the strength of our collateral position; and (4) the borrower’s repayment history. 9 Index General Valuation Allowance on the Remainder of the Portfolio.We also establish a general allowance by applying loss factors to the remainder of the loan portfolio to capture the inherent losses associated with the lending activity.This general valuation allowance is determined by segregating the loans by loan category and assigning loss factors to each category.The loss factors are determined based on our historical loss experience, delinquency trends and management’s evaluation of the collectability of the loan portfolio.Based on management’s judgment, we may adjust the loss factors due to: (1) changes in lending policies and procedures; (2) changes in existing general economic and business conditions affecting our primary market area; (3) credit quality trends; (4) collateral value; (5) loan volumes and concentrations; (6) seasoning of the loan portfolio; (7) recent loss experience in particular segments of the portfolio; (8) duration of the current business cycle; and (9) bank regulatory examination results.Loss factors are re-evaluated quarterly to ensure their relevance in the current real estate environment. Activity in the allowance for loan losses is summarized below: 1 – 4 Family Residential Home Equity Loans Commercial Real Estate Consumer Loans Commercial Loans Total (In thousands) Balance March 31, 2011 $ 99 $ $ Provision 7 4 (3 ) Charge Offs ) 0 ) (9
